Name: 2012/77/EU: Commission Decision of 9Ã February 2012 concerning the non-inclusion of flufenoxuron for product type 18 in Annex I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (notified under document C(2012) 621) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  means of agricultural production;  marketing;  environmental policy;  deterioration of the environment
 Date Published: 2012-02-11

 11.2.2012 EN Official Journal of the European Union L 38/47 COMMISSION DECISION of 9 February 2012 concerning the non-inclusion of flufenoxuron for product type 18 in Annex I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (notified under document C(2012) 621) (Text with EEA relevance) (2012/77/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (1), and in particular the second subparagraph of Article 16(2) thereof, Whereas: (1) Commission Regulation (EC) No 1451/2007 of 4 December 2007 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (2) establishes a list of active substances to be assessed, with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC. That list includes flufenoxuron. (2) Pursuant to Regulation (EC) No 1451/2007, flufenoxuron (CAS No 101463-69-8; EC No 417-680-3) has been evaluated in accordance with Article 11(2) of Directive 98/8/EC for use in product type 18, insecticides, acaricides and products to control other arthropods, as defined in Annex V to that Directive. (3) France was designated as rapporteur Member State and submitted the competent authority report, together with a recommendation, to the Commission on 17 March 2009 in accordance with Article 14(4) and (6) of Regulation (EC) No 1451/2007. (4) The competent authority report was reviewed by the Member States and the Commission. In accordance with Article 15(4) of Regulation (EC) No 1451/2007, the findings of the review were incorporated, within the Standing Committee on Biocidal Products on 22 September 2011, in an assessment report. (5) The assessment of risks to the environmental compartments of concern, carried out using a realistic approach, has demonstrated unacceptable effects for the aquatic compartment. Furthermore, the characteristics of flufenoxuron render it persistent, liable to bioaccumulate and toxic, as well as very persistent and very liable to bioaccumulate, in accordance with the criteria laid down in Annex XIII to Regulation (EC) No 1907/2006 of the European Parliament and of the Council (3). It is therefore not appropriate to include flufenoxuron for use in product type 18 in Annexes I, IA or IB to Directive 98/8/EC. (6) The date as of which date biocidal products of product type 18 containing flufenoxuron should no longer be placed on the market should be reasonable with regard to the outcome of the risk assessment as well as the date of entry into force of this Decision.. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 Flufenoxuron (CAS No 101463-69-8; EC No 417-680-3) shall not be included in Annexes I, IA or IB to Directive 98/8/EC for product type 18. Article 2 For the purposes of Article 4(2) of Regulation (EC) No 1451/2007, biocidal products of product type 18 containing flufenoxuron shall no longer be placed on the market with effect from 1 August 2012. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 February 2012. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 123, 24.4.1998, p. 1. (2) OJ L 325, 11.12.2007, p. 3. (3) OJ L 396, 30.12.2006, p. 1.